United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

      ___________

      No. 98-2311
      ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      *
      v.                              *
                                      *
Timothy R. Fairchild,                 *
                                      *
            Appellant.                *


                                          Appeals from the United States
                                          District Court for the Northern
                                          District of Iowa.
      __________

      No. 98-2330
      __________

United States of America,             *
                                      *
                   Appellee,          *
                                      *
       v.                             *
                                      *
Jeffrey Paul Gruber, also known as    *
No Mind, also known as The King, also *
known as Boss,                        *
                                      *
       Appellant.                     *
                                       ___________

                             Submitted: January 12, 1999
                                 Filed: September 7, 1999
                                    ___________

Before LOKEN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.

HANSEN, Circuit Judge.

       After a trial in district court,1 a jury found Jeffrey Paul Gruber guilty of various
drug trafficking offenses, a firearm violation, money laundering, racketeering, and
engaging in a continuing criminal enterprise. The district court sentenced Gruber to life
in prison on the racketeering and criminal enterprise counts, and to lesser concurrent
terms of imprisonment on the other counts of conviction. Gruber received a
provisional sentence of life in prison on the drug conspiracy conviction. Timothy R.
Fairchild, Gruber's codefendant, pleaded guilty to conspiracy to distribute and possess
with intent to distribute methamphetamine. The district court sentenced Fairchild to
135 months in prison. Gruber appeals both his convictions and his sentences. Fairchild
appeals aspects of his sentence. We affirm the judgments of the district court but
remand Gruber's drug conspiracy conviction and sentence for vacation to avoid double
jeopardy.

                                          I.
                                Facts and Background




      1
        The Honorable Michael J. Melloy, Chief Judge, United States District Court
for the Northern District of Iowa, presiding.

                                           -2-
       About 20 years ago, Gruber formally affiliated with a motorcycle club known as
the Sons of Silence. Sons of Silence members pledge oaths of loyalty, secrecy, and
commitment to their common bonds of brotherhood. Their brotherhood, however, as
this case demonstrates, enforces its oaths through violence and other nefarious activity.

       Gruber rose to prominence in the Sons of Silence, became a national vice-
president, and was the de facto leader of the organization's Cedar Falls/Waterloo, Iowa
chapter. In the 1980's, Gruber utilized his position within the Sons of Silence to engage
in an illegal drug trafficking enterprise. The drug trafficking activity consisted of
numerous interstate transactions involving large amounts of money and
methamphetamine. David Fairchild (who is no relation to defendant Timothy R.
Fairchild) also was a high ranking member of the Sons of Silence and became the
defendant Jeffrey Gruber's partner in the interstate drug trade. David Fairchild was
convicted after a jury trial in 1995 of numerous drug, money laundering, and
racketeering offenses and received a 300-month sentence. His convictions were
affirmed by this court. See United States v. Fairchild, 122 F.3d 605 (8th Cir. 1997),
cert. denied, 118 S. Ct. 1086 (1998). After his conviction, David Fairchild began to
cooperate with the government and testified against defendant Jeffrey Gruber when
Gruber was later apprehended. David Fairchild testified that his involvement with
Gruber began in 1986 with the transporting of money and drugs between Kentucky and
Iowa for Gruber's brother, Ron. David Fairchild was told by Ron Gruber that the
methamphetamine he was transporting (in three to six pound quantities per trip)
belonged to the defendant Jeff Gruber. Later, after the two Gruber brothers had a
falling out, David Fairchild began dealing directly with and transporting drugs and
money directly for the defendant Jeff Gruber between Iowa and Colorado. After David
Fairchild's house was searched by law enforcement authorities in 1992, he and the
defendant Jeff Gruber began using another gang member to do the drug transportation
work. Other former Sons of Silence members, including a national officer, testified that
they often received distributable quantities of methamphetamine from Jeffrey Gruber,
which they in turn sold to other members. Throughout the 1980's and early 1990's, the

                                          -3-
defendant Gruber and other Sons of Silence members regularly and routinely shipped
illegal drugs and money in and between at least four states.

       Gruber and the other members of his drug trafficking cadre spent the proceeds
of their illegal operation on real property, vehicles, and motorcycles. Gruber, for
example, purchased a Harley-Davidson motorcycle for $15,123.80 in cash, a Ford
Bronco for $7,000 in cash, and a house in Cedar Falls for $13,500 in cash.

       Gruber commanded the loyalty of his drug associates through threats and actual
violence. On one occasion, Gruber "earnotched" an associate by taking a knife and
cutting out part of the associate's ear for disciplinary reasons. On another occasion,
Gruber beat an associate almost to the point of death. An eyewitness described the
beating as so savage that the associate required extensive hospitalization and
reconstructive surgery. On other occasions, Gruber attacked and beat his associates
with baseball bats.

       Knives and bats were not the only weapons in Gruber's arsenal. Firearms played
a prominent role in the Cedar Falls/Waterloo chapter events. (See Jeff Gruber Trial Tr.
at 134-35, 212-13, 394.) More importantly, Gruber employed firearms as a method of
ensuring the secrecy of his illicit drug operation. Gruber more than once threatened to
murder his associates with a firearm if they betrayed him to law enforcement. On
another occasion, he severely pistol-whipped an associate. A search of Gruber's
residence revealed 50 rounds of .22 caliber maximags. A search of another Sons of
Silence drug trafficker's cabin yielded 32 firearms, all of which were owned by Gruber.



       A grand jury indicted Gruber and 13 of his associates in November 1994. Most,
but not all of the associates, were immediately arrested. Gruber was not found and
became a fugitive; he was seen (but not apprehended) in 1995 in Costa Rica and was
finally arrested in Tacoma, Washington in July 1996. In the meantime, David Fairchild

                                          -4-
and twelve others had either gone to trial or pleaded guilty and been convicted. A
second superceding indictment was returned by the grand jury in September 1997, and
was the indictment Gruber was tried upon in February 1998. The jury found Gruber
guilty of all the charges made against him after an eight-day trial. On appeal, Gruber
alleges that the district court erred when it denied his motion to suppress evidence
obtained during a wiretap, the government erroneously charged him as an enterprise
under the Racketeer Influenced and Corrupt Organizations Act, the government
violated his due process rights by compensating the witnesses who testified against
him, the district court erred when it determined the type and quantity of
methamphetamine for sentencing purposes, and the district court erred when it imposed
a two-level enhancement for possession of a firearm during the course of a drug
conspiracy. Timothy Fairchild argues that the district court erred by double-counting
his criminal history and denying his motion for a downward departure.

                                       II.
                               Gruber's Challenges

                                        A.
                                    The Wiretap

      The government electronically monitored the telephone of Gerald VanBrocklin.
VanBrocklin was a member of the Cedar Falls/Waterloo Sons of Silence chapter and
an associate of Gruber's. The wiretap of VanBrocklin's telephone line intercepted
Gruber's conversations with VanBrocklin regarding the Sons of Silence
methamphetamine operation. The district court had ordered the wiretapping of
VanBrocklin's telephone and authorized the interception of VanBrocklin's and Gruber's
conversations after the government presented the district court with an application and
a supporting affidavit. Following his arrest, Gruber filed a motion to suppress the




                                          -5-
intercepted information. The district court2 denied his motion. See United States v.
Gruber, 994 F. Supp. 1026 (N.D. Iowa 1998). On appeal, Gruber contends that the
wiretap orders were invalid because they failed to specify the person whose
communications might be intercepted and they did not conform to the minimization
requirements of 18 U.S.C. § 2518(5). Gruber also argues that the wiretap application
was not supported by probable cause. We review the facts underlying a district court's
decision to deny a suppression motion for clear error. See United States v. Searcy, No.
98-3524, 1999 WL 424377, at *3 (8th Cir. June 25, 1999). We review de novo a
district court's legal conclusions regarding a suppression motion. See id.

       Title III of the Omnibus Crime Control and Safe Streets Act of 1968, 18 U.S.C.
§§ 2510-2520, generally prohibits the government from conducting wiretap
investigations without first obtaining an approval order from a judicial officer.
Obtaining such an order requires the government to present the court with facts
sufficient to establish probable cause that a wiretap will yield information concerning
the commission of a particular offense by an identified individual. See 18 U.S.C. §
2518(3)(a), (b). Once the district court determines that probable cause exists, it may
issue an order authorizing the wiretap. The wiretap order must specify: (a) the identity
of the person, if known, whose communications will be intercepted; (b) the location of
the facilities where authority to intercept communications is permitted; (c) a description
of the types of communications that are expected to be intercepted and the offense to
which they relate; (d) the name of the person authorizing the application and the name
of the government agency authorized to intercept the communications; and (e) the
period of time for which the wiretap is authorized. See 18 U.S.C. § 2518(4)(a)-(e).
The statute also mandates that every order contain a provision requiring the government
to minimize the interception of communications unrelated to the illegal activity


      2
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa. Although Chief Judge Melloy presided over most aspects of this case,
Judge Bennett decided the pretrial suppression issues.

                                           -6-
specified in the application. See 18 U.S.C. § 2518(5). Wiretap orders are valid for no
more than 30-day intervals, but the orders may be renewed upon an application for an
extension of time with the court. See id. Each extension request must meet the same
probable cause requirements as the original application. See id.

       Gruber contends that the district court's orders are invalid because they failed
to comply with the requirements set forth in 18 U.S.C. § 2518(4) and the minimization
standards delineated in 18 U.S.C. § 2518(5). We note, however, that a party
challenging the validity of a federal wiretap order must show a substantial, not just
technical, deviation from the requirements of the statute. See United States v. Moore,
41 F.3d 370, 374-76 (8th Cir. 1994), cert. denied, 514 U.S. 1121 (1995).

       In this case, we find no defect in the district court's orders. On October 16,
1993, the government sought a wiretap order from the district court. The district court
granted the government's request and issued an order authorizing the wiretap after
finding probable cause to believe that VanBrocklin, Cynthia Maria Laughlin, Jeff
Gruber, and "others yet unknown" were engaged in drug trafficking activity and the
unlawful use of the telephone in order to facilitate drug trafficking activity. See Gruber,
994 F. Supp. at 1034. The order specified Gruber as one of the persons whose
telephone communications were authorized to be intercepted. The order described the
location of the monitored phone line, the agency authorized to intercept the
communications, and the type of offenses that the government agents believed that the
wiretap would uncover. The order also contained a strongly worded minimization
requirement, a statement regarding the basis for probable cause, and a statement
indicating that the order would terminate in 30 days. On November 15, 1993, the
government sought a 30-day extension from the district court. The district court issued
an extension order that mirrored the initial order. On December 10, 1993, the
government informed the district court that it intercepted a conversation revealing
further possible offenses including obstruction of justice, destruction of evidence, and
the crime of making false statements to government agents. The government asked the

                                           -7-
district court to amend its order to permit authorization of the wiretap for the additional
offenses. On December 14, 1993, the district court issued an amended order that
authorized a wiretap for the additional offenses. A United States District Judge signed
each order.

       After reviewing the district court's authorization orders, we find that they meet
or exceed the requirements of the statute. Gruber's claims of invalidity are simply not
supported by the record. Hence, Gruber's challenge to the sufficiency of the district
court's orders fails for the detailed reasons set forth in the district court's order denying
the motion to suppress.3 See Gruber, 994 F. Supp. at 1031-35, 1040-50.

       Gruber also alleges that the government's application for a wiretap lacked
sufficient probable cause for the district court to conclude that interception of the
designated telephone communications would reveal the existence of a criminal offense.
We evaluate probable cause for the issuance of a wiretap under the same standard that
we use to evaluate probable cause for the issuance of a search warrant. See United
States v. Garcia, 785 F.2d 214, 221-22 (8th Cir.), cert. denied, 475 U.S. 1143 (1986).
Specifically, probable cause is present if the totality of the circumstances reveals that
there is a fair probability that a wiretap will uncover evidence of a crime. Cf. Illinois
v. Gates, 462 U.S. 213, 238 (1983). In this case, the government's wiretap application
included an affidavit from a federal agent. The affidavit indicated that VanBrocklin,
Gruber, and their associates sold large quantities of methamphetamine. The affidavit
listed six confidential informants who provided personal knowledge of the Sons of
Silence's drug trafficking operation, VanBrocklin's residence, and the fact that


       3
        Gruber also argues that the district court's wiretap order is deficient because it
does not contain a statement that normal investigative procedures were either
unsuccessful, or not likely to be successful, or too dangerous. See 18 U.S.C. §
2518(3)(c). Gruber's argument is not supported by the record and no further discussion
of this issue is warranted. See Eighth Circuit Rule 47B.

                                            -8-
VanBrocklin contacted his drug sources via the telephone. Two of the confidential
informants specifically identified Gruber as the source of the Sons of Silence's
methamphetamine distribution activities in Iowa. The telephone number supplied by
the informant was registered to VanBrocklin's home. Pen register records and
undercover surveillance corroborated most of the confidential informants' information
and provided additional bases for probable cause. Most notably, the pen register
records revealed 96 calls from VanBrocklin's home telephone to Gruber. Based upon
the totality of the circumstances, a reasonable jurist could conclude that more than
sufficient evidence existed to establish probable cause that a wiretap placed on
VanBrocklin's telephone line would uncover evidence of a crime.

        Gruber argues that the government's wiretap application lacked probable cause
for the district court to conclude that he was engaged in the racketeering activities
described in the federal agent's affidavit. Gruber contends that without probable cause
to believe that he personally was engaged in the criminal activity, the government
should not have monitored his telephone conversations. Gruber's contention lacks
merit. In this case, the district court had more than sufficient probable cause to believe
that Gruber was involved in the criminal activity described in the government's wiretap
application. The federal agent's affidavit lists two confidential informants who
specifically identified Gruber as the source of the methamphetamine sold by
VanBrocklin. See Gruber, 994 F. Supp. at 1033-34, 1043-44. One informant stated
that "as recently as mid-October 1993 that VanBrocklin's source for methamphetamine
[was] Jeff Gruber . . . and that Gruber control[led] the organization's methamphetamine
distribution in Iowa." Id. at 1033. Another informant stated that VanBrocklin sold
methamphetamine for Gruber and that Gruber was the "funnel point" for the Sons of
Silence's methamphetamine trafficking operation in Iowa. See id. at 1034. In addition,
the pen register records revealed 96 calls from VanBrocklin's home telephone to
Gruber. The pen register records coupled with the informants' identifications more than
satisfy the probable cause threshold necessary to permit the district court to list Gruber
in its wiretap order as one whose communications were to be intercepted and to enable

                                           -9-
federal agents to monitor Gruber's telephone conversations involving the
methamphetamine conspiracy. Accordingly, we reject Gruber's challenge to the
sufficiency of the government's wiretap application. Our agreement with the district
court's finding of probable cause, as to Gruber specifically, precludes the need to
address whether the government agents would have violated the federal wiretap statute
by monitoring the telephone conversations of unknown and previously unidentified
individuals for whom the agents lacked probable cause to believe, at the time the
wiretap order was secured, were involved in the identified drug offenses. Gruber was
not in that group of unknowns.

                                        B.
                                The RICO Challenge

       Gruber contends that the government's superceding indictment erroneously
charges him as both an individual and an enterprise under the Racketeer Influenced
and Corrupt Organizations Act ("RICO"), 18 U.S.C. § 1962(c). Gruber argues that he
cannot be both a person and an enterprise for the purposes of RICO. The district court
denied Gruber's request to dismiss the portions of the superceding indictment relating
to RICO. We review the district court's statutory interpretation de novo. See United
States v. Williams, 136 F.3d 547, 550 (8th Cir. 1998), cert. denied, 119 S. Ct. 1139
(1999).

      RICO provides that it is "unlawful for any person employed by or associated
with any enterprise engaged in, or the activities of which affect, interstate or foreign
commerce, to conduct or participate, directly or indirectly, in the conduct of such
enterprise's affairs through a pattern of racketeering or collection of unlawful debt." 18
U.S.C. § 1962(c). RICO requires the government to show both the existence of an
enterprise, and the defendant's engagement in a pattern of racketeering activity while
employed by or associated with the enterprise. See United States v. Turkette, 452 U.S.
576, 583 (1981). "[T]he person named as the defendant cannot also be the entity

                                          -10-
identified as the enterprise." Atlas Pile Driving Co. v. DiCon Fin. Co., 886 F.2d 986,
995 (8th Cir.1989).

      In this case, the government's superceding indictment charges Gruber and his
associates as persons under 18 U.S.C. § 1962(c). The same indictment also charges
Gruber and his associates as an enterprise. Gruber contends that such a charge is
improper because "the enterprise and the named defendant must be distinct entities."
(Gruber's Br. at 31.) Gruber cites Yellow Bus Lines, Inc. v. Drivers, Chauffeurs &
Helpers Local Union 639, 883 F.2d 132 (D.C. Cir. 1989), cert. denied, 501 U.S. 1222
(1991), and Haroco, Inc. v. American Nat. Bank and Trust Co. of Chicago, 747 F.2d
384 (7th Cir. 1984), aff'd, 473 U.S. 606 (1985), for the proposition that the
government's superceding indictment is improper. Gruber's reliance on Yellow Bus and
Haroco is misplaced.

       Yellow Bus and Haroco involved instances in which an indictment charged a
single corporation as both a person and an enterprise under RICO. See Yellow Bus,
883 F.2d at 139-41; Haroco, 747 F.2d at 399-402. The indictment in the instant case
is quite different. While the superceding indictment in this case charges several
defendants individually as persons, it does not charge any defendant singularly as an
enterprise. Hence, no defendant is both a person and an enterprise. Gruber and each
of his associates are persons associated with the Sons of Silence enterprise.
Collectively, Gruber and his associates are the Sons of Silence. "A collective entity is
something more than the members of which it is comprised." Atlas Pile Driving, 886
F.2d at 995. Although a defendant may not be both a person and an enterprise, a
defendant may be both a person and a part of an enterprise. In such a case, the
individual defendant is distinct from the organizational entity. In this case, Gruber
singularly does not constitute the Sons of Silence. The fact that the Sons of Silence
includes Gruber as one of its members does not mean that Gruber is both a person and
an enterprise. Otherwise, "an individual member [of a collective enterprise] could
never be prosecuted for violating RICO . . . because he or she would not be considered

                                         -11-
distinct from the enterprise." Id. Such a result would significantly undermine, if not
thwart, the goals of RICO. Accordingly, we find no error in the RICO portion of the
government's superceding indictment.

                                      C.
                       The Improper Compensation Claim

      Federal law forbids the giving of "anything of value" in exchange for testimony.
See 18 U.S.C. § 201(c)(2). In this case, the government offered witnesses the
possibility of reduced sentences in return for their testimony against Gruber. Gruber
argues that the government violated 18 U.S.C. § 201(c)(2) when it "compensated"
witnesses who testified against him.

       This court and nearly every other circuit to consider the improper compensation
issue has held that a plea arrangement offered in exchange for testimony does not
violate 18 U.S.C. § 201(c)(2).4 See United States v. Johnson, 169 F.3d 1092, 1098
(8th Cir. 1999), petition for cert. filed, No. 98-4870 (U.S. June 15, 1999).
Accordingly, Gruber's improper compensation argument fails.

                                      D.
                  The Quantity and Type of Methamphetamine



      4
         Only one circuit has held that a plea agreement with the government in exchange
for testimony violates 18 U.S.C. § 201(c)(2). See United States v. Singleton, 144 F.3d
1343, 1345-51 (10th Cir.), vacated, 144 F.3d 1361 (10th Cir. 1998) (en banc).
Proceeding en banc, however, the Tenth Circuit reached a result directly contrary to its
panel's earlier decision and held that the government's use of plea agreements in
exchange for testimony does not transgress section 201(c)(2). See United States v.
Singleton, 165 F.3d 1297, 1299-1302 (10th Cir. 1999) (en banc), cert. denied, No. 98-
8758, 1999 WL 185874 (U.S. June 21,1999).

                                         -12-
       Gruber argues that the district court erred when it determined that he sold d-
methamphetamine as opposed to l-methamphetamine. Gruber argues that insufficient
evidence exists to conclude that he sold d-methamphetamine and, as a result, he should
receive a sentence consistent with the sale of l-methamphetamine. We review a district
court's findings regarding the type of methamphetamine for clear error. See United
States v. Loveless, 139 F.3d 587, 593 (8th Cir. 1998). In conducting our review, we
note that the government bears the burden of proving the type of methamphetamine by
a preponderance of the evidence. See id.

       The version of the United States Sentencing Guidelines in effect from November
1994, to November 1995, governs the sentencing of Gruber. See U.S. Sentencing
Guidelines Manual § 1B1.11(b)(1)(1994) . This version of the Guidelines distinguishes
between d-methamphetamine and l-methamphetamine, and imposes more severe
penalties for the sale of d-methamphetamine. See United States v. Hall, 171 F.3d 1133,
1153 (8th Cir. 1999). The distinction has since been eliminated. Gruber contends that
the government has failed to prove by a preponderance of the evidence that he sold d-
methamphetamine throughout the course of the drug conspiracy. Gruber's contention
lacks merit.

       During Gruber's trial, several witnesses testified regarding the quality of the
methamphetamine sold by Gruber. Witnesses who worked with Gruber for several
years described the methamphetamine supplied by Gruber as "top of the line dope."
(Jeff Gruber Trial Tr. at 810.) A higher quality is consistent with d-methamphetamine.
In addition, government agents tested a small portion of the methamphetamine
recovered during the investigation of the Sons of Silence drug conspiracy and found
that it was d-methamphetamine. The government admits that the amount of
methamphetamine tested was minimal in relation to the entire amount of
methamphetamine sold during the course of the drug trafficking conspiracy. While
such evidence standing alone may be insufficient to show that Gruber primarily
distributed d-methamphetamine, the testing evidence combined with the testimony of

                                        -13-
witnesses who actively participated in the drug conspiracy amply supports such a
conclusion. Accordingly, we find that the district court committed no error.

       Gruber also claims that the district court incorrectly determined his base offense
level, see USSG § 2D1.1, when it considered the entire weight of the substance
containing the methamphetamine rather than considering only the weight of
methamphetamine itself. Gruber argues that the district court erroneously"allowed the
[United States] to take whatever weight was more advantageous and would produce
[the] greater sentence." (Gruber's Br. at 42.) We review de novo a district court's
interpretation of the Sentencing Guidelines. See United States v. Eagle, 133 F .3d 608,
611 (8th Cir.1998).

       The Sentencing Guidelines permit two methods for determining a defendant's
base offense level in methamphetamine cases. One method is based on the weight of
the actual methamphetamine contained within a mixture. The other method is based
on the weight of the entire mixture containing a detectable amount of
methamphetamine. See USSG § 2D1.1(c) * Notes to Drug Quantity Table; United
States v. Beltran, 122 F.3d 1156, 1159 (8th Cir. 1997). Gruber argues that the district
court should have considered only the actual weight of the methamphetamine rather
than adopt a method that resulted in a higher base offense level. Gruber is mistaken.

       The Sentencing Guidelines Drug Quantity Table specifically directs district
courts to use the method that results in the greatest offense level for the defendant. See
Beltran, 122 F.3d at 1159. The Guidelines provide that "[i]n the case of a mixture or
substance containing PCP or methamphetamine, use the offense level determined by
the entire weight of the mixture or substance, or the offense level determined by the
weight of the PCP (actual) or methamphetamine (actual), whichever is greater." USSG
§ 2D1.1(c) * Notes to Drug Quantity Table (emphasis added); Beltran, 122 F.3d at
1159. The district court correctly followed the Guidelines' mandate. Accordingly,
Gruber's drug quantity challenge fails.

                                          -14-
                                      E.
                      The Two-Level Firearm Enhancement

      Gruber argues that the district court erred when it assessed him with a two-level
enhancement for possession of a weapon during the commission of a drug trafficking
offense. See USSG § 2D1.1(b)(1). Gruber maintains that he did not actively deploy
a weapon during the commission of his offense and, therefore, the enhancement should
not apply. Gruber's argument runs contrary to the Guidelines and the facts of this case.

        We review a district court's decision to apply a two-level enhancement for
possession of a firearm during a drug trafficking offense for clear error. See United
States v. Betz, 82 F.3d 205, 210 (8th Cir. 1996). Section 2D1.1(b)(1) of the Guidelines
mandates a two-level enhancement if the government proves by a preponderance of the
evidence that the defendant possessed a weapon during the commission of a drug
offense. See id. The district court must impose the enhancement unless it finds that
it is "clearly improbable that the weapon had a nexus to criminal activity." Id.

       A substantial nexus between the firearms and the criminal activity exists in this
case. Pursuant to a search warrant, the police raided the home of one of the Sons of
Silence drug conspirators and discovered 32 firearms, all of which were owned by
Gruber. In addition, Gruber pistol-whipped one of his associates, VanBrocklin, when
VanBrocklin failed to comply with Gruber's orders regarding the payment of money for
drugs. During the pistol-whipping of VanBrocklin, Gruber not only possessed a
firearm, he deployed and employed it. The use of the weapon occurred during the
commission of a drug trafficking offense. Such evidence constitutes a nexus that is
sufficient to connect Gruber's firearms to the drug conspiracy. See United States v.
Brown, 148 F.3d 1003, 1009 (8th Cir. 1998) (holding that the pistol-whipping of a drug
conspirator is sufficient to support a sentencing enhancement), cert. denied, 119 S. Ct.
1092 (1999). Accordingly, the district court committed no error when it assessed
Gruber with a two-level firearm enhancement.

                                         -15-
                                        III.
                               Fairchild's Challenges

                                        A.
                                  Double Counting

       Fairchild argues that the district court impermissibly double counted his two
prior misdemeanor convictions. Before his conviction in the instant case, Fairchild
pleaded nolo contendere to two separate firearms charges in Illinois and Kentucky state
courts. The two state courts, respectively, sentenced Fairchild to probation and ordered
him to pay a fine. The district court assessed Fairchild with two criminal history points
for the two misdemeanor offenses. Fairchild claims that the two prior misdemeanor
offenses actually were part of the instant drug conspiracy. He argues that the district
court counted his misdemeanor firearm offenses as prior convictions for determining
his criminal history score, see USSG § 4A1.2(a), and counted the same firearm
offenses as proof that he possessed a firearm during the course of the instant drug
conspiracy for the purposes of a two-level enhancement of his base offense level. See
USSG § 2D1.1(b)(1). Fairchild contends that the district court's action constitutes
impermissible double counting.

      We first note that even removing the evidence of Fairchild's misdemeanor firearm
convictions, substantial other evidence existed to support the two-level firearm
enhancement. While investigating the drug conspiracy, federal agents searched
Fairchild's home, and discovered several firearms and multiple rounds of ammunition.
Such evidence, standing alone, is enough to justify a two-level enhancement under
section 2D1.1(b)(1) of the Guidelines. Accordingly, we need not reach Fairchild's
double counting argument with respect to the firearm enhancement. An even more
compelling reason for affirming the imposition exists. Fairchild agreed in his plea
agreement that the weapons possession adjustment was applicable to him. (See Plea
Agreement ¶ 6(e) contained in Government's Br., Adden. at 3.)

                                          -16-
       With respect to Fairchild's argument that his two prior misdemeanor convictions
should not have been scored for criminal history purposes because they were part of
the relevant conduct involved in the count of conviction for conspiracy to distribute and
possess with intent to distribute methamphetamine, our review of the record reveals
that Fairchild made no such argument to the district court at sentencing. The sentencing
judge specifically asked Fairchild's counsel whether or not the probation officer had
correctly scored the prior misdemeanors for criminal history purposes:

      The Court: Are you claiming that the criminal history points shouldn't be
      separately scored because they're somehow the other part of the
      underlying conduct in this case, or is that just part of your departure
      motion?

      Mr. Steinback: That's part of my departure motion issue, Your Honor.

      The Court: So you're not disputing that [] probation [has] correctly scored
      the criminal history?

      Mr. Steinback: That is correct. I'm not doing that, Your Honor.

      The Court: With that understanding then[,] I will find that the criminal
      history computation is correctly scored that Mr. Fairchild is at a criminal
      history [c]ategory [III].

(Timothy Fairchild Sent. Tr. at 9-10.)

      Having declined the district court's invitation to make the argument he now seeks
to make on appeal, we hold that the appellant has waived the issue below and cannot
be permitted to resurrect it now.

      We also believe that any alleged error in scoring the prior misdemeanors would
have been harmless error. Fairchild was assessed a total of four criminal history points.

                                          -17-
If the two prior misdemeanors are not counted, he would be in criminal history category
II. An offense level 31, criminal history category III designation yields a sentencing
range of 135-168 months. Fairchild was sentenced at the bottom of the range to a 135
month term. If he were in criminal history category II, the sentencing range would have
been 121-151 months. His 135 month sentence also falls within that range. In our
judgment, the sentencing judge made it quite clear in declining to grant a discretionary
downward departure based on an alleged overstating of the seriousness of Fairchild's
criminal history by his placement in criminal history category III, that even if Fairchild
were in criminal history category II, the sentence would more than likely have been the
same - 135 months. (See Timothy Fairchild Sent. Tr. at 22-23.) Accordingly, no
prejudice can be shown from the counting of the prior misdemeanor convictions in
arriving at criminal history category III, and any alleged error would have been
harmless.

                                       B.
                     Fairchild's Downward Departure Motion

       Fairchild next challenges the district court's decision not to grant his motion for
a downward departure. Fairchild argues that his sentence overstates the seriousness
of his prior criminal conduct. It is well-established that a district court's decision not
to grant a downward departure motion is virtually unreviewable on appeal as long as
the district court was aware of its authority to grant such a departure. See United
States v. Eastman, 149 F.3d 802, 805 (8th Cir. 1998). The record in this case reveals
that the district court was aware of its departure authority but chose not to exercise it.
Hence, we find no basis to review the issue on appeal. Fairchild's sentence stands, and
the district court's judgment is affirmed.



                                         IV.
                                      Conclusion

                                          -18-
       For the reasons stated herein, we affirm the judgment of the district court in each
case. The district court recognized that Gruber's convictions on both count 3 (drug
conspiracy) and count 38 (continuing criminal enterprise) would constitute a violation
of the Double Jeopardy Clause of the Fifth Amendment to the United States
Constitution if both were affirmed on appeal, and so the district court at sentencing
imposed a provisional life sentence on count three to be effective only if the judgments
on count 1 (RICO) and 38 (CCE) were not affirmed. The district court's action was in
accord with the procedure we have approved in prior cases to avoid the double
jeopardy problem. See United States v. Jelinek, 57 F.3d 655, 660 (8th Cir.), cert.
denied, 516 U.S. 890 (1995); United States v. Holt, 969 F.2d 685, 689 (8th Cir. 1992);
United States v. Duke, 940 F.2d 1113, 1120 (8th Cir. 1991). Where, as here, the
district court has indicated which of the two convictions should be vacated, we remand
for dismissal of that count. See Jelinek, 57 F.3d at 660. Accordingly, we vacate
Gruber's conviction on count 3 (conspiracy to distribute and possess with intent to
distribute methamphetamine) and remand count 3 to the district court for dismissal only
as to Gruber. We affirm all other aspects of Gruber's convictions and sentences.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -19-